 Case 5:20-cv-00046-MFU Document 50 Filed 10/26/20 Page 1 of 1 Pageid#: 422




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                             HARRISONBURG DIVISION

                                            )
GERALD FORSBURG,                            )     Civil Action No. 5:20cv46
    Plaintiff,                              )
                                            )     By: Michael F. Urbanski
v.                                          )     Chief United States District Judge
                                            )
WELLS FARGO & CO., et al.,                  )
    Defendants.                             )

                                          ORDER

       Upon consideration of the Motion for Pro Hac Vice Admission of Andrew D. Atkins,

filed by attorneys for defendant Wells Fargo Bank, N.A. and Wells Fargo & Co. (collectively

“Wells Fargo”), ECF No. 42, and finding it proper so to do, the Court ORDERS that,

pursuant to the requirements of Local Rule 6(d) of the United States District Court for the

Western District of Virginia, Andrew D. Atkins is specially admitted to appear and participate

in the above-captioned matter.

              It is so ORDERED.

                                           ENTERED:         October 26, 2020
                                                               Michael F. Urbanski
                                                               Chief U.S. District Judge
                                                               2020.10.26 10:32:36
                                                               -04'00'
                                           Michael F. Urbanski
                                           Chief United States District Judge
